                                                                                                                                                                                 i
AO 2458 (ReV. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of I



                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November 1, 1987)
                                         V.

                                Santos Silva-Soto                                                  Case Number: 3:19-mj-23986




REGISTRATION NO. 89451298
                                                                                                                                              SEP 8 O 2019
THE DEFENDANT:
 [:gJ pleaded guilty to count(s) _1'. . .'.:'.of:'.:. ::C::::o~m'.!p~la~in~t::__ _ _ _ _ _ _ _ _ _--i~>UcllLE,11R.i:Kit.,l-fuW..s;;i.'RD:«:IS,-1T'tRIFIC'ET;,1c~otFuoRRiT1<11A
 D was found guilty to count( s)                                               BY                       DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                                  Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                         I
 D The defendant has been found not guilty on count( s)
                                        -------------------
 •     Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                     ··,j
                      ,IZJ, TIME SERVED                   D _ _ _ _ _ _ _ _ days

  [:gJ Assessment: $10 WAIVED                          IRI Fine: WAIVED
  [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shaHnotify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Monday, September 30, 2019



                :::;- ;.,:
Received
                ~nu=s~M-,-------
                                                                                               UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                 3:19-mj-23986
